Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 is directed an epoxy comprising an internal epoxy (disposed between 110 and 130; fig. 2) and that ‘038 fails to show an external epoxy surrounding the internal epoxy surrounding the superconducting winding (as recited in claim 1).
However, 038 teaches an epoxy comprising an internal epoxy (annotated fig. 6 below; A) surrounding the superconducting winding such that the superconducting winding is impregnated in the internal epoxy (page 7, first paragraph; fig. 1, #40), and external epoxy surrounding the internal epoxy surrounding the superconducting winding (annotated fig. 6 below; B). Additionally, the claim recites that the external epoxy surrounds the internal epoxy surrounding the superconducting winding. 
The claim does not require that the external epoxy is not surrounded by further layers of winding/epoxy (the claim uses comprising language). Therefore, epoxy denoted as (B) is interpreted as external epoxy as it surrounds the internal epoxy (A) surrounding the superconducting winding.
In the alternative, the epoxy that surrounds the outermost winding (outermost epoxy) is not surrounded by further layers of winding/epoxy such that the outermost epoxy meets the limitation of ‘external epoxy’ even if, arguendo, the claim requires that the external epoxy is not surrounded by further layers of winding/epoxy.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1665038 in view of Hwang (US 2009/0215953) and Richter (US 2012/0261620) and either one of Chang (US 2013/0087277) or Khabashesku (US 2006/0166003).
038 teaches a superconducting magnet (magnetic coil, abstract) comprising a bobbin defining a central portion of the superconducting coil (magnet) (page 6; fig. 1, #20), a superconducting winding wound around an outer face of the bobbin (page 6; fig. 1, #30), 
an epoxy comprising an internal epoxy (annotated fig. 6 below; A) surrounding the superconducting winding such that the superconducting winding is impregnated in the internal epoxy (page 7, first paragraph; fig. 1, #40), and external epoxy surrounding the internal epoxy surrounding the superconducting winding (annotated fig. 6 below; B). Additionally, the claim recites that the external epoxy surrounds the internal epoxy surrounding the superconducting winding. The claim does not require that the external epoxy is not surrounded by further layers of winding/epoxy (the claim uses comprising language). Therefore, epoxy denoted as (B) is interpreted as external epoxy as it surrounds the internal epoxy (A) surrounding the superconducting winding. 
In the alternative, the epoxy that surrounds the outermost winding (outermost epoxy) is not surrounded by further layers of winding/epoxy such that the outermost epoxy meets the limitation of ‘external epoxy’ even if, arguendo, the claim requires that the external epoxy is not surrounded by further layers of winding/epoxy.
038 teaches that the epoxy contains carbon nanotubes (page 7, first paragraph; fig. 1, #44).
Additionally, as 038 teaches a magnetic coil as described above, it appears that the preamble of a superconducting magnet is met. See MPEP at 2111.02.
038 teaches a product as described above in claim 1, but fails to teach that the carbon nanotubes are subjected to surface treatment such that the carbon nanotubes are dispersed in the epoxy (claim 2). 
Richter, however, teaches functionalized nanotubes wherein nanotubes are subjected to surface treatment for the purpose of providing enhanced solubility in solvents (para. 0010).
Additionally, Hwang teaches that nanotubes with COOH functional surface groups promote solubility (i.e. dispersion) in solvent and compatibility with epoxy polymer (para. 0011, 0039, 0044).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the nanotubes of 038 subjected to surface treatment in order to provide enhanced solubility (i.e. dispersion) in solvents as taught by Richer and because Hwang teaches that it is known that nanotubes with COOH functional surface groups promote solubility in solvent and compatibility with epoxy polymer.
038 teaches a product as described above in claim 1, but fails to teach wherein a content of the carbon nanotubes is in a range of 0.1-5 wt% based on a total weight of the epoxy.
Chang, however, teaches a carbon nanotube/epoxy mixture (abstract) wherein an epoxy comprises 0.5-6 wt% carbon nanotubes for the purpose of allowing the epoxy to be conductive (para. 0022).
Khabashesku, however, teaches integrating carbon nanotubes into epoxy (abstract) wherein an epoxy comprises 2 wt% carbon nanotubes into epoxy for the purpose of providing thermal conductivity enhancement (para. 0007).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the epoxy of 038 comprises 0.5-6 wt% or 2 wt% carbon nanotubes in order to impart conductive properties to the epoxy and to provide thermal conductivity enhancement as taught by Chang and Khabashesku, respectively.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).



    PNG
    media_image1.png
    450
    612
    media_image1.png
    Greyscale


Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1665038 in view of Richter and Hwang and either one of Chang (US 2013/0087277) or Khabashesku (US 2006/0166003) and Harrison (US 2015/0015260).
038 teaches a product as described above in claim 1.
If 038 fails to teach a superconducting magnet, Harrison will be applied herein.
Harrison, however, teaches that a superconducting magnet comprises a superconducting coil (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconducting coil of 038 as part of the superconducting magnet as configuration known in the art as taught by Harrison.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1665038 in view of Hwang (US 2009/0215953) and Richter (US 2012/0261620) and either one of Chang (US 2013/0087277) or Khabashesku (US 2006/0166003) and Yoshiwara (US 2016/0315331).
038 teaches a product as described above in claim 2, but fails to teach the surface treatment of the carbon nanotubes includes heat treating the carbon nanotubes in a solution containing sulfuric acid and nitric acid to form a COOH functional group on the surfaces of the nanotubes (claim 3).
Yoshiwara, however, teaches a conductive film comprising nanotubes (abstract) wherein nitric and sulfuric acid surface treat carbon nanotubes to produce carboxyl groups on the surface of carbon nanotubes (para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art to provide nitric and sulfuric acid surface treat carbon nanotubes of 038 in order to produce carboxyl groups on the surface of carbon nanotubes as taught by Yoshiwara.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1665038 in view of Harrison and Hwang (US 2009/0215953) and Richter (US 2012/0261620) and either one of Chang (US 2013/0087277) or Khabashesku (US 2006/0166003) and Yoshiwara (US 2016/0315331).
038 teaches a product as described above in claim 2, but fails to teach the surface treatment of the carbon nanotubes includes heat treating the carbon nanotubes in a solution containing sulfuric acid and nitric acid to form a COOH functional group on the surfaces of the nanotubes (claim 3).
Yoshiwara, however, teaches a conductive film comprising nanotubes (abstract) wherein nitric and sulfuric acid surface treat carbon nanotubes to produce carboxyl groups on the surface of carbon nanotubes (para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art to provide nitric and sulfuric acid surface treat carbon nanotubes of 038 in order to produce carboxyl groups on the surface of carbon nanotubes as taught by Yoshiwara.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735